DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.  The specification filed 15 Feb 2021 has been entered.
Applicant’s remarks on the merits have been considered but do not take into account all of the references used in the present rejection.
Applicant’s amendment has necessitated new 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13, 21-24 are rejected under 35 USC 112(b).  
As to claim 9, applicant clearly listed two different items in claim 1 “a ramping signal” and “a pulsating voltage”.  If these items are the same, they need to be referred to consistently.  In other words, the pulsating voltage and the ramping signals are two different items in claim 1 but a single item in claim 9.  This leads to antecedent basis issues.  For the purposes of examination, it will be assumed that applicant meant to claim that the pulsating voltage and the ramp signal are related.
As to claim 10, applicant claims “a an additional regulator coupled between the capacitor and the load wherein the signal of the load is the voltage of the capacitor; and wherein the voltage of the capacitor is controlled to be no less than the output voltage of the additional regulator plus a predetermined headroom voltage.”  However, applicants Fig. 10 and 11 show a regulator between the output voltage and the load, implying that the load voltage is less than the capacitor voltage rather than equivalent to the capacitor voltage which does not have the voltage drop of the regulator.  As such, the claimed language 
Claim 21 has a similar issue to claim 9 above, with the ramping signal and pulsating voltage being different in independent claim 14 and the same item in claim 21.  For the purposes of examination, it will be assumed that applicant meant to claim that the pulsating voltage and the ramp signal are related.
Claim 22 has a similar issue to claim 10 above, with the ramping signal and pulsating voltage being different in independent claim 14 and the same item in claim 21.  For the purposes of examination, it will be assumed applicant meant to claim the load voltage less than the capacitor voltage which is consistent with Figs. 10 and 11.
Claims 11-13, 23, 24 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 9, 10, 13, 14, 15, 16, 19, 21 , 22 rejected under 35 U.S.C. 103 as being unpatentable over  Lynch (US 2006/0083038) in view of Cheah (US 2008/0112198) .
As to claim 1, Lynch discloses a method of AC-to-DC conversion, comprising the steps of: rectifying an AC voltage to a pulsating DC voltage (Fig. 2, item 44); coupling the pulsating DC voltage (Vin) to a capacitor (C1) via a switch (4); coupling  a voltage of the capacitor (Vout) to a load; determining a deviation of the signal of the load from a predetermined reference (vref); at a first time instant of a cycle 
Though Lynch teaches much fo the claim invention, he does not explicitly disclose when the deviation is lower than a ramping signal, wherein the ramping signal is in synchronization  with the AC voltage; whereby the signal of the load (¶16 “switching pre-regulator) is regulated.
Cheah teaches when the deviation is lower than a ramping signal, wherein the ramping signal (Fig. 3, item 91) is in synchronization with the AC voltage (Fig. 2, Voltage across S1); whereby the signal of the load is regulated.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cheah with the device of Lynch.  The combination would have used the zero crossing compensation in the device of Lynch to reduce acoustical noise (¶14).
As to claim 2, Lynch in view of Cheah teaches wherein the load signal is representative a load voltage (Lynch, vout).
As to claim 4, Lynch in view of Cheah teaches wherein the ramping singal is synchronized to the zero-crossing detection of the ac voltage (Cheah,  Fig. 3, items 91/92).
As to claim 8, Lynch in view of Cheah teaches wherein the ramping singal is a sawtooth signal (Cheah’s  reference ramp in Fig. 3 clearly shows a sawtooth form).
As to claim 9, Lynch in view of Cheah teaches wherein the ramping signal is the pulsating DC voltage (the ramp and pulsating votlages are related via the zero cross).
As to claim 10, Lynch in view of Cheah teaches further comprising the step of an regulation by a an additional regulator (Cheah, Fig. 2, item 20) coupled between the capacitor (19) and the load (22), wherein the signal of the load (Va-Vb) is the voltage of the capacitor; and wherein the voltage of the capacitor is controlled to be no less than the output voltage (Vb) of the additional regulator plus a predetermined headroom voltage (Va).
As to claim 13, Lynch in view of Cheah teaches wherein the regulator is a linear regulator (Cheah, 20).
As to claim 14, Lynch discloses an AC-to-DC converter, comprising: a rectifier (Fig. 8, unlabeled diodes) converting an AC voltage (Fig. 8, unlabeled AC input) to a pulsating DC voltage (Vin); a capacitor 
Lynch does not disclose to determine when a ramping signal is higher than the deviation, wherein the ramping signal is in synchronization with the pulsating DC voltage; when the ramping signal is higher than the  deviation.
Cheah teaches a second comparator (Fig. 5, item 55) to determine when a ramping signal is higher than the deviation (54), wherein the ramping signa (reference ramp)l is in synchronization with the pulsating DC voltage (Fig. 3, item 91); and wherein the switch is turned on at a first time instant of a cycle of the pulsating DC voltage when the switch not forward biased and the switch is turned off at a second time instant  when the ramping signal is higher than the deviation; whereby the signal of the load is regulated.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cheah with the device of Lynch.  The combination would have used the zero crossing compensation in the device of Lynch to reduce acoustical noise (¶14).
As to claim 15, Lynch in view of Cheah teaches the ramping signal is synchronized to zero crossing detector of a voltage across the switch (Lynch, Fig. 12, item 54, 56).
As to claim 16, Lynch in view of Cheah teaches wherein s the ramping signal is synchronized to a zero crossing detector of the AC voltage (see rejection of claim 4 above).
As to claim 19, Lynch in view of Cheah teaches wherein the ramping signal is a sawtooth signal (Cheah reference ramp has sawtooth form).
As to claim 21, Lynch in view of Cheah teaches further comprising: wherein the ramping signal is the pulsating DC voltage (see rejection of claim 9 above).
As to claim 22, Lynche in view of Cheah teaches further comprising an additional regulator coupled between the capacitor and the load; wherein the signal of the load is the voltage of the .
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2006/0083038) in view of Cheah (US 2008/0112198) and Peterson (US 5181159).
As to claim 5, Lynch in view of Cheah teaches wherein zero-crossing detection is comprising the steps of: monitoring a voltage at each of the two input terminals of the AC voltage.
Lynch in view of Cheah does not disclose wherein zero-crossing detection is comprising the steps of: monitoring a voltage at each of the two input terminals of the AC voltage; comparing the voltages to a predetermined threshold value close to zero; determining when both voltages are below the threshold value.
Peterson disclsoes wherein zero-crossing detection is comprising the steps of: monitoring a voltage at each of the two input terminals of the AC voltage; comparing the voltages to a predetermined threshold value close to zero; determining when both voltages are below the threshold value (See Fig. 2, The threshold value is provided by D3, D4, R2, R1, and C1 to smooth the input.  IC1/IC2 compare the thresholdvalue to each individual lines via a diode/resistive divider).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peterson with the device of above.  The combination would have used the AC zero voltage detection in the deivce above.  The motivation for this would be to allow faster response times by directly sensing the zero crossing.
As to claim 17, Lynch in view of Cheah does not teach wherein the zero-crossing detector is further comprising: a third comparator to compare a first AC input voltages to a predetermined value fourth comparator to compare a second AC input voltage to the predetermined value; and a logic AND gate to determine if both voltages are below the predetermined value; whereby zero-crossing is detected if the output of the AND gate is high.
Peterson teaches wherein the zero-crossing detector is further comprising: a third comparator to compare a first AC input voltages to a predetermined value fourth comparator to compare a second AC input voltage to the predetermined value; and a logic AND gate to determine if both voltages are below the predetermined value; whereby zero-crossing is detected if the output of the AND gate is high. (See 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Peterson with the device of above.  The combination would have used the AC zero voltage detection in the device above.  The motivation for this would be to allow faster response times by directly sensing the zero crossing.
Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2006/0083038) in view of in view of Cheah (US 2008/0112198) and Torre (US 2015/02718494).
As to claim 6, Lynch in view of Cheah does not disclose wherein zero-crossing detection is comprising the steps of: determining the sum of the voltages at the two input terminals of the AC voltage; comparing the sum to a predetermined threshold value close to zero; determining when the sum is below the threshold value.
Torre teaches wherein zero-crossing detection is comprising the steps of: determining the sum of the voltages at the two input terminals of the AC voltage; comparing the sum to a predetermined threshold value close to zero; determining when the sum is below the threshold value (Fig. 4A is regarded as similar to applicants Fig. 8B).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Torre with the device of above.  The combination would have used the AC zero voltage detection in the device above.  The motivation for this would be to allow faster response times by directly sensing the zero crossing.
As to claim 17, Lynch in view of Cheah  does not teach wherein the zero-crossing detector is further comprising: a summation circuit summing up  a first AC input voltages and a second AC input voltage third comparator to compare the sum to a predetermined value; whereby zero-crossing is detected if the sum is below the predetermined value.
Torre teaches wherein wherein the zero-crossing detector is further comprising: a summation circuit summing up  a first AC input voltages and a second AC input voltage third comparator to compare the sum to a predetermined value; whereby zero-crossing is detected if the sum is below the predetermined value. (Fig. 4A is regarded as similar to applicants Fig. 8B).
.
Allowable Subject Matter
Claims 11, 12, 23, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 

Claim 11: determining a peak-to-valley ripple amplitude of the voltage of the capacitor; determining a threshold voltage which is the sum of the output voltage of the additional regulator, a predetermined headroom voltage of the regulator and the peak-to-valley ripple amplitude;

Claim 12: determining a valley value of the voltage of the capacitor, determining an error signal being a sum of the output voltage of the regulator and a predetermined headroom voltage of the voltage regulator minus the valley value; amplifying the error signal; wherein the amplified error signal is the deviation being compared with the

Claim 23: detector of a peak-to-valley ripple amplitude of the voltage of the capacitor; a summation circuit to determine as the deviation a sum of the output voltage of the additional regulator, a predetermined headroom voltage of the regulator and the peak-to-valley ripple amplitude.

Claim 24: detector to measure a valley value of the voltage of the capacitor; a circuit to determine an error signal as a sum of the output voltage of the regulator and a predetermined headroom voltage of the regulator minus the valley value; an amplifier of the error signal; a wherein the amplified error signal is the deviation.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839